COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      The State of Texas v. Sean Michael McGuire

Appellate case number:    01-18-00146-CR

Trial court case number: 10-DCR-055898

Trial court:              268th District Court of Fort Bend County

         At oral argument, the parties agreed to provide the Court with supplemental briefing. The
Court therefore ORDERS both parties to provide supplemental briefing on the following three
topics, including an analysis of whether any of the three impacts which issues are before the Court:

       (1) law of the case;
       (2) res judicata; and
       (3) any requirement of proof of exigent circumstances in connection with TEX. CODE CRIM.
           PROC. art. 14.03(a)(1).
       Supplemental briefs are limited to 12 pages and are due no later than Monday, April 15,
2019. No additional briefing will be accepted without prior leave of the Court.

       It is so ORDERED.

Judge’s signature: /s/ Sarah Beth Landau______________________
                    Acting individually  Acting for the Court


Date: April 3, 2019